Exhibit 10.1

Execution Version

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of
May 10, 2018, by and among Navigant Consulting, Inc., a Delaware corporation
(the “Company”), on the one hand, and Engine Capital, L.P., a Delaware limited
partnership (“Engine Capital”), Engine Capital Management, LP, a Delaware
limited partnership (“Engine Management”), Engine Capital Management GP, LLC, a
Delaware limited liability company (“Engine GP”), Engine Jet Capital, L.P., a
Delaware limited partnership (“Engine Jet”), Engine Airflow Capital, L.P., a
Delaware limited partnership (“Engine Airflow”), Engine Investments, LLC, a
Delaware limited liability company (“Engine Investments”), Engine Investments
II, LLC, a Delaware limited liability company (“Engine Investments II”), and
Arnaud Ajdler (each of Mr. Ajdler, Engine Capital, Engine Management, Engine GP,
Engine Jet, Engine Airflow, Engine Investments and Engine Investments II, an “EC
Party” and, collectively and together with their Affiliates and Associates, the
“EC Parties”) on the other hand. The Company and each of the EC Parties are each
herein referred to as a “party” and collectively, the “parties.”

WHEREAS, on February 15, 2018, certain of the EC Parties submitted notice (the
“Nomination Notice”) of their intent to nominate four candidates for election to
the Board of Directors of the Company (the “Board”) at the Company’s 2018 Annual
Meeting of Shareholders (the “2018 Annual Meeting”); and

WHEREAS, the Company and the EC Parties have determined for the good of
stockholders to come to an agreement with respect to the matters provided in
this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

1. Press Release.

No later than two Business Days following the date of this Agreement, the
Company shall issue the press release set forth on Exhibit A (the “Press
Release”). The date and time such Press Release is issued is referred to as the
“Effective Time.” Prior to the issuance of the Press Release, neither the
Company nor any EC Party shall issue any press release or public announcement
regarding this Agreement or take any action that would require public disclosure
thereof without the prior written consent of the other party.

2. Withdrawal of Nominations; Voting Commitment.

(a) The EC Parties hereby irrevocably withdraw the Nomination Notice, effective
as of the Effective Time.

(b) Until the Termination Date, each EC Party shall, or shall cause its
Representatives to, appear in person or by proxy at each Stockholder Meeting and
to vote all shares of common stock, par value $0.001 per share of the Company
(“Common Stock”) beneficially owned by it and over which it has voting power in
accordance with the Board’s recommendations



--------------------------------------------------------------------------------

as such recommendations of the Board are set forth in the applicable definitive
proxy statement filed in respect thereof with respect to (i) the election,
removal and/or replacement of directors (a “Director Proposal”) and (ii) any
other proposal submitted to the stockholders at a Stockholder Meeting (except
for those related to Extraordinary Transactions), in each case as such
recommendation of the Board is set forth in the applicable definitive proxy
statement or definitive consent solicitation statement filed in respect thereof;
provided, however, that in the event both Institutional Shareholder Services,
Inc. (“ISS”) and Glass Lewis & Co., LLC (“Glass Lewis”) make a recommendation
that differs from the recommendation of the Board with respect to any proposal
submitted to the stockholders at any Stockholder Meeting (other than Director
Proposals), each EC Party would be permitted to vote all or some shares of
Common Stock beneficially owned by it and over which it has voting power at such
Stockholder Meeting in accordance with the ISS and Glass Lewis recommendation.

3. Standstill. Prior to the Termination Date, except as otherwise provided in
this Agreement, without the prior consent of the Board, the EC Parties shall
not, and shall cause their respective Affiliates not to, directly or indirectly
(in each case, except as permitted by this Agreement):

(a) (i) acquire, offer or seek to acquire, agree to acquire or acquire rights to
acquire (except by way of stock dividends or other distributions or offerings
made available to holders of voting securities of the Company generally on a pro
rata basis), directly or indirectly, whether by purchase, tender or exchange
offer, through the acquisition of control of another person, by joining a group,
through swap or hedging transactions or otherwise, any voting securities of the
Company or beneficial ownership thereof or any voting rights decoupled from the
underlying voting securities in excess of 4.99% of the Company’s
then-outstanding Common Stock; or (ii) sell its shares of Common Stock other
than in open market sale transactions or through a broker or dealer where the
identity of the purchaser is not known, or in underwritten widely dispersed
public offerings;

(b) (i) nominate, recommend for nomination, give notice of an intent to nominate
or recommend for nomination a person for election at any Stockholder Meeting at
which the Company’s directors are to be elected (or in connection with any
proposed stockholder action by written consent); (ii) submit, initiate, make or
be a proponent of any stockholder proposal for consideration at, or bring any
other business before, any Stockholder Meeting (or in connection with any action
by written consent); (iii) knowingly initiate, encourage or participate in any
“withhold” or similar campaign with respect to any Stockholder Meeting;

(c) engage in any solicitation of proxies or consents with respect to the
election or removal of directors of the Company or any other matter or proposal
involving the Company or become a participant in any such solicitation of
proxies or consents;

(d) initiate or seek the convening of (or assist any other Person in the
convening of) any Stockholder Meeting (or assist any other Person in seeking any
such action);

(e) form, join or in any way knowingly participate in any group or agreement of
any kind with respect to any voting securities of the Company, including in
connection with any election or removal contest with respect to the Company’s
directors or any stockholder proposal or other business brought before any
Stockholder Meeting (other than with any other EC Party or one or more of its
Affiliates and Associates that agree to be bound by the terms and conditions of
this Agreement);

 

2



--------------------------------------------------------------------------------

(f) deposit any voting securities of the Company in any voting trust or subject
any Company voting securities to any arrangement or agreement with respect to
the voting thereof (other than any such voting trust, arrangement or agreement
solely among the EC Parties and their Affiliates and otherwise in accordance
with this Agreement);

(g) seek publicly, alone or in concert with others, to amend any provision of
the Company’s certificate of incorporation or bylaws;

(h) demand an inspection of the Company’s books and records;

(i) engage or continue to engage or use any private investigations firm or other
person to investigate any of the Company’s directors, officers or employees or
any of the Company’s Representatives or use any report or findings of such firm
or person;

(j) (i) make any public or private proposal with respect to or (ii) make any
public statement or otherwise seek to encourage or advise or assist any Person
in so encouraging or advising with respect to: (A) any change in the identity,
number or term of directors serving on the Board or the filling of any vacancies
on the Board, (B) any change in the capitalization or dividend policy of the
Company, (C) any other change in the Company’s management, governance, corporate
structure, affairs or policies, (D) any Extraordinary Transaction, (E) causing a
class of securities of the Company to be delisted from, or to cease to be
authorized to be quoted on, any securities exchange or (F) causing a class of
equity securities of the Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act;

(k) initiate, make or in any way participate, directly or indirectly, in any
Extraordinary Transaction (it being understood that the foregoing shall not
restrict any EC Party from tendering shares, receiving payment for shares or
otherwise participating in any such transaction on the same basis as other
stockholders of the Company or from participating in any such transaction that
has been approved by the Board, subject to the other terms of this Agreement) or
make, directly or indirectly, any proposal, either alone or in concert with
others, to the Company or the Board that would reasonably be expected to require
a public announcement or disclosure regarding any such matter;

(l) publicly make or in any way advance publicly any request or proposal that
the Company or the Board amend, modify or waive any provision of this Agreement;

(m) take any action challenging the validity or enforceability of this Section 3
unless the Company is challenging the validity or enforceability of this
Section 3; or

(n) enter into any negotiations, agreements or understandings with any Third
Party with respect to the foregoing, or advise, assist, facilitate encourage or
seek to persuade any Third Party to take any action with respect to any of the
foregoing, or otherwise take or cause any action inconsistent with any of the
foregoing.

4. Share Repurchase Program; Compensation Chair Meeting.

(a) Promptly following the execution of this Agreement, the Company will commit
to a return of capital program by authorizing (to the extent not previously
authorized), and in good faith, subject to market conditions, applicable legal
requirements and other relevant factors, taking actions reasonably designed to
effectuate a share buyback program targeted at $175 million to repurchase shares
of Common Stock in accordance with the terms set forth in Exhibit B.

 

3



--------------------------------------------------------------------------------

(b) The Company agrees that prior to setting the 2019 performance goals of the
named executive officers of the Company, and subject to the Company having
received a recent certification from the EC Parties that at such time the EC
Parties beneficially own (as determined under Rule 13d-3 promulgated under the
Exchange Act) in the aggregate 1.0% or more of the Company’s then-outstanding
Common Stock (subject to adjustment for stock splits, reclassifications,
combinations and similar adjustments), the Company shall offer Mr. Ajdler the
opportunity to present by telephone to the Chair of the Compensation Committee
of the Board Mr. Ajdler’s views with respect to 2019 performance goals for the
named executive officers of the Company.

5. Mutual Non-Disparagement. Prior to the Termination Date, no party shall
permit any of its Representatives to, without the written consent of the other
party, make any public statement that constitutes or would reasonably be
expected to constitute an ad hominem attack on or otherwise disparages any other
party, any current or former directors of the Company in their capacity as such
(including any director who was serving immediately prior to this Agreement),
officers or employees (including with respect to such persons’ service at the
other party), any other party’s subsidiaries, or any other party’s subsidiaries’
business or any of its or its subsidiaries’ current directors, officers or
employees, including the business and current or former directors, officers and
employees of such other party’s controlled Affiliates, as applicable. The
restrictions in this Section 5 shall not (a) apply (i) in any compelled
testimony or production of information, whether by legal process, subpoena or as
part of a response to a request for information from any governmental or
regulatory authority with jurisdiction over the party from whom information is
sought, in each case, to the extent required, or (ii) to any disclosure required
by applicable law, rules or regulations; or (b) prohibit (i) any person from
reporting what it reasonably believes, after consultation with outside counsel,
to be violations of federal law or regulation to any governmental authority
pursuant to Section 21F of the Exchange Act or Rule 21F promulgated thereunder,
or (ii) any party from responding to any public statement made by the other
party of the nature described in Section 5 if such statement by the other party
was made in breach of this Agreement.

6. No Litigation. Prior to the Termination Date, each party hereto hereby
covenants and agrees that it shall not, and shall not permit any of its
Representatives to, directly or indirectly, alone or in concert with others,
encourage, pursue or assist any other person to threaten or initiate, any
lawsuit, claim or proceeding before any court (each, a “Legal Proceeding”)
against any other party or any of its Representatives, except for (a) any Legal
Proceeding initiated primarily to remedy a breach of or to enforce this
Agreement and (b) counterclaims with respect to any proceeding initiated by, or
on behalf of one party or its Affiliates against the other party or its
Affiliates; provided, however, that the foregoing shall not prevent any party
hereto or any of its Representatives from responding to oral questions,
interrogatories, requests for information or documents, subpoenas, civil
investigative demands or similar processes (each, a “Legal Requirement”) in
connection with any Legal Proceeding if such Legal Proceeding has not been
initiated by, on behalf of or at the direct or indirect suggestion of such party
or any of its Representatives; provided, further, that in the event any party
hereto or any of its Representatives receives such Legal Requirement, such party
shall give prompt written notice of such Legal Requirement to such other party
(except where such notice would be legally prohibited or not practicable). Each
of the parties hereto represents and warrants that neither it nor any assignee
has filed any lawsuit against any other party.

 

4



--------------------------------------------------------------------------------

7. SEC Filings. No later than two Business Days following the date of this
Agreement, the Company shall file with the SEC a Current Report on Form 8-K
reporting its entry into this Agreement, disclosing applicable items to conform
to its obligations hereunder and appending this Agreement as an exhibit thereto
(the “Form 8-K”). The Form 8-K shall be consistent with the terms of this
Agreement and the Press Release. The Company shall provide the EC Parties and
their Representatives with a reasonable opportunity to review and comment on the
Form 8-K prior to the filing with the SEC and consider in good faith any
comments of the EC Parties and their Representatives.

8. Affiliates and Associates. Each party hereto shall instruct its controlled
Affiliates and Associates to comply with the terms of this Agreement and shall
be responsible for any breach of this Agreement by any such controlled Affiliate
or Associate. A breach of this Agreement by a controlled Affiliate or Associate
of a party, if such controlled Affiliate or Associate is not a party to this
Agreement, shall be deemed to occur if such controlled Affiliate or Associate
engages in conduct that would constitute a breach of this Agreement if such
controlled Affiliate or Associate was a party to the same extent as a party to
this Agreement.

9. Representations and Warranties.

(a) Each EC Party represents and warrants that it has full power and authority
to execute, deliver and carry out the terms and provisions of this Agreement and
to consummate the transactions contemplated hereby, and that this Agreement has
been duly and validly executed and delivered by it, constitutes a valid and
binding obligation and agreement of it and is enforceable against it in
accordance with its terms. Each EC Party represents that the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of it as currently in effect, the execution, delivery
and performance of this Agreement by it does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to it or (ii) result in any breach or violation of or constitute a
default (or an event which with notice or lapse of time or both could constitute
such a breach, violation or default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which it is a party or by
which it is bound. Each EC Party represents and warrants that, as of the date of
this Agreement, the EC Parties beneficially own in the aggregate 2,036,348
shares of Common Stock. The EC Parties represent and warrant that the EC Parties
that they have voting authority over such shares, and no EC Party owns any
Synthetic Equity Interests or any Short Interests in the Company.

(b) The Company hereby represents and warrants that it has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and that this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms. The Company
represents that the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of the Company as
currently in effect, the execution, delivery and performance of this Agreement
by the Company does not and will not violate or conflict with (i)

 

5



--------------------------------------------------------------------------------

any law, rule, regulation, order, judgment or decree applicable to the Company
or (ii) result in any breach or violation of or constitute a default (or an
event which with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound.

10. Termination.

(a) The EC Parties or the Company, as applicable shall have the right to
terminate this Agreement as to the EC Parties or the Company, as the case may
be, upon delivery to the other of advance written notice of such termination at
least five Business Days prior to the date of such termination (the effective
date of termination, with respect to any party or all parties hereto, the
“Termination Date”); provided, however, that no party shall be permitted to
terminate this Agreement until the date that is 30 days prior to the notice
deadline under the Amended and Restated By-laws of the Company for the
nomination of director candidates for election to the Board at the 2019 Annual
Meeting of Stockholders. Notwithstanding anything to the contrary in this
Agreement:

(i) the obligations of the EC Parties pursuant to Sections 2(b), 3, 5 and 6
shall terminate in the event that the Company materially breaches its
obligations to the EC Parties pursuant to Section 1, 4, 5 or 6, or the
representations and warranties in Section 9(b), and such breach (if capable of
being cured) has not been cured within 10 days following written notice of such
breach from the EC Parties, or, if impossible to cure within 10 days, the
Company has not taken substantive action to correct within 10 days following
written notice of such breach from the EC Parties; provided, however, that the
obligations of the EC Parties pursuant to Section 6 shall terminate immediately
in the event that the Company materially breaches its obligations to the EC
Parties under Section 6; and

(ii) the obligations of the Company to the EC Parties pursuant to Sections 1, 4,
5 and 6 shall terminate in the event that any EC Party materially breaches its
obligations in Section 2(b), 3, 5 or 6 or the representations and warranties in
Section 9(a) and such breach (if capable of being cured) has not been cured
within 10 days following written notice of such breach, or, if impossible to
cure within 10 days, the EC Parties have not taken substantive action to correct
within 10 days following written notice of such breach from the Company;
provided, however, that the obligations of the Company to the EC Parties
pursuant to Section 6 shall terminate immediately in the event that any of the
EC Parties breaches its obligations under Section 6.

(b) If this Agreement is terminated in accordance with this Section 10, this
Agreement shall forthwith become null and void as between the terminating party
and all other parties hereto, but no termination shall relieve any party hereto
from liability for any breach of this Agreement prior to such termination.

11. Expenses. The Company shall reimburse the EC Parties for their reasonable,
documented out-of-pocket fees and expenses (including legal expenses) incurred
in connection with the negotiation and execution of this Agreement, provided
that such reimbursement shall not exceed $100,000 in the aggregate. Such
reimbursement shall be made by the Company within five (5) Business Days after
the later to occur of the date of execution of this Agreement and the date on
which the Company receives appropriate documentation from the EC Parties
evidencing such out-of-pocket fees and expenses for which the EC Parties are
seeking reimbursement.

 

6



--------------------------------------------------------------------------------

12. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt; (b) upon sending if sent by facsimile to the
facsimile numbers below, with electronic confirmation of sending, (c) upon
sending if sent by electronic mail to the electronic mail addresses below, with
confirmation of receipt from the receiving party by electronic mail; (d) one day
after being sent by a nationally recognized overnight carrier to the addresses
set forth below; or (e) when actually delivered if sent by any other method that
results in delivery, with written confirmation of receipt:

 

If to the Company:

   with mandatory copies (which shall not constitute notice) to:

Navigant Consulting, Inc.

150 N. Riverside Plaza, Suite 2100

Chicago, Illinois 60606

Attention: Monica M. Weed

Email: monica.weed@navigant.com

  

Sidley Austin LLP

1 South Dearborn

Chicago, IL

Attention:

Thomas A. Cole

Kai H. Liekefett

Scott R. Williams

Email:

tcole@sidley.com

kliekefett@sidley.com

swilliams@sidley.com

If to any EC Party:

   with mandatory copies (which shall not constitute notice) to:

Engine Capital, L.P.

1370 Broadway, 5th Floor

New York, New York 10018

Attention: Arnaud Ajdler

Email: aajdler@enginecap.com

   Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attention: Andrew M. Freedman
Fax: (212) 451-2222
Email: AFreedman@olshanlaw.com

13. Governing Law; Jurisdiction; Jury Waiver. This Agreement, and any disputes
arising out of or related to this Agreement (whether for breach of contract,
tortious conduct or otherwise), shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to its
conflict of laws principles. The parties hereto agree that exclusive
jurisdiction and venue for any Legal Proceeding arising out of or related to
this Agreement shall exclusively lie in the Court of Chancery of the State of
Delaware or, if such Court does not have subject matter jurisdiction, the
Superior Court of the State of Delaware or, if jurisdiction is vested
exclusively in the Federal courts of the United States, the Federal courts of
the United States sitting in the State of Delaware, and any appellate court from
any such state or Federal court. Each party hereto waives any objection it may
now or hereafter have to the laying of venue of any such Legal Proceeding,

 

7



--------------------------------------------------------------------------------

and irrevocably submits to personal jurisdiction in any such court in any such
Legal Proceeding and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any court that any such Legal Proceeding brought
in any such court has been brought in any inconvenient forum. Each party hereto
consents to accept service of process in any such Legal Proceeding by service of
a copy thereof upon either its registered agent in the State of Delaware or the
Secretary of State of the State of Delaware, with a copy delivered to it by
certified or registered mail, postage prepaid, return receipt requested,
addressed to it at the address set forth in Section 12. Nothing contained herein
shall be deemed to affect the right of any party hereto to serve process in any
manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

14. Specific Performance. The parties to this Agreement acknowledge and agree
that the other party would be irreparably injured by an actual breach of this
Agreement by the other party or its Representatives and that monetary remedies
may be inadequate to protect either party against any actual or threatened
breach or continuation of any breach of this Agreement. Without prejudice to any
other rights and remedies otherwise available to the parties under this
Agreement, each party shall be entitled to equitable relief by way of injunction
or otherwise and specific performance of the provisions hereof upon satisfying
the requirements to obtain such relief without the necessity of posting a bond
or other security, if the other party or any of its Representatives breach or
threaten to breach any provision of this Agreement. Such remedy shall not be
deemed to be the exclusive remedy for a breach of this Agreement, but shall be
in addition to all other remedies available at law or equity to the
non-breaching party.

15. Certain Definitions and Interpretations. As used in this Agreement: (a) the
terms “Affiliate” and “Associate” (and any plurals thereof) have the meanings
ascribed to such terms under Rule 12b-2 promulgated by the SEC under the
Exchange Act and shall include all persons or entities that at any time prior to
the Termination Date become Affiliates or Associates of any applicable person or
entity referred to in this Agreement; provided, however, that the term
“Associate” shall refer only to Associates controlled by the Company or any EC
Party, as applicable; provided, further, that, for purposes of this Agreement,
no EC Party shall be an Affiliate or Associate of the Company and the Company
shall not be an Affiliate or Associate of any EC Party; (b) the term “Annual
Meeting” means each annual meeting of stockholders of the Company and any
adjournment, postponement, reschedulings or continuations thereof; (c) the terms
“beneficial ownership,” “group,” “participant,” “person,” “proxy” and
“solicitation” (and any plurals thereof) have the meanings ascribed to such
terms under the Exchange Act and the rules and regulations promulgated
thereunder, provided, that, the meaning of “solicitation” shall be without
regard to the exclusions set forth in Rules 14a-l(l)(2)(iv) and 14a-2 under the
Exchange Act; (d) the term “Business Day” means any day that is not a Saturday,
Sunday or other day on which commercial banks in the State of New York are
authorized or obligated to be closed by applicable law; (e) the term “Exchange
Act” means the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder; (f) the term “Extraordinary Transaction”
means any tender offer, exchange offer, merger, consolidation, acquisition,
business combination, sale of a division, sale of substantially all assets,
recapitalization, restructuring, liquidation, dissolution or other similar
extraordinary transaction, in each case outside the ordinary course of business
and involving the Company or any of its direct or indirect subsidiaries or its
or their securities or assets; (g) the term “Representatives” means (i) a
person’s Affiliates and Associates and (ii) its and their respective directors,
officers, employees, partners, members, managers, consultants, legal or other
advisors, agents and other representatives acting in a capacity

 

8



--------------------------------------------------------------------------------

on behalf of, in concert with or at the direction of such person or its
Affiliates or Associates; (h) the term “SEC” means the U.S. Securities and
Exchange Commission; (i) the term “Short Interests” means any agreement,
arrangement, understanding or relationship, including any repurchase or similar
so-called “stock borrowing” agreement or arrangement, engaged in, directly or
indirectly, by such person, the purpose or effect of which is to mitigate loss
to, reduce the economic risk (of ownership or otherwise) of shares of any class
or series of the Company’s equity securities by, manage the risk of share price
changes for, or increase or decrease the voting power of, such person with
respect to the shares of any class or series of the Company’s equity securities,
or that provides, directly or indirectly, the opportunity to profit from any
decrease in the price or value of the shares of any class or series of the
Company’s equity securities; (j) the term “Stockholder Meeting” means each
annual or special meeting of stockholders of the Company, or any action by
written consent of the Company’s stockholders in lieu thereof, and any
adjournment, postponement, reschedulings or continuations thereof; (k) the term
“Synthetic Equity Interests” means any derivative, swap or other transaction or
series of transactions engaged in, directly or indirectly, by such person, the
purpose or effect of which is to give such person economic risk similar to
ownership of equity securities of any class or series of the Company, including
due to the fact that the value of such derivative, swap or other transactions
are determined by reference to the price, value or volatility of any shares of
any class or series of the Company’s equity securities, or which derivative,
swap or other transactions provide the opportunity to profit from any increase
in the price or value of shares of any class or series of the Company’s equity
securities, without regard to whether (i) the derivative, swap or other
transactions convey any voting rights in such equity securities to such person;
(ii) the derivative, swap or other transactions are required to be, or are
capable of being, settled through delivery of such equity securities; or
(iii) such person may have entered into other transactions that hedge or
mitigate the economic effect of such derivative, swap or other transactions; and
(l) the term “Third Party” refers to any person that is not a party hereto, a
member of the Board, a director or officer of the Company, or legal counsel to
any party. In this Agreement, unless a clear contrary intention appears, (i) the
word “including” (in its various forms) means “including, without limitation;”
(ii) the words “hereunder,” “hereof,” “hereto” and words of similar import are
references in this Agreement as a whole and not to any particular provision of
this Agreement; (iii) the word “or” is not exclusive; (iv) references to
“Sections” in this Agreement are references to Sections of this Agreement unless
otherwise indicated; and (v) whenever the context requires, the masculine gender
shall include the feminine and neuter genders.

16. Miscellaneous.

(a) This Agreement, including all exhibits hereto, contains the entire agreement
between the parties and supersedes all other prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof.

(b) This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other persons.

(c) This Agreement shall not be assignable by operation of law or otherwise by a
party hereto without the consent of the other parties hereto. Any purported
assignment without such consent is void. Subject to the foregoing sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
and against the permitted successors and assigns of each party hereto.

 

9



--------------------------------------------------------------------------------

(d) Neither the failure nor any delay by a party hereto in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder.

(e) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
parties hereto that the parties hereto would have executed the remaining terms,
provisions, covenants and restrictions without including any of such which may
be hereafter declared invalid, void or unenforceable. In addition, the parties
hereto agree to use their reasonable best efforts to agree upon and substitute a
valid and enforceable term, provision, covenant or restriction for any of such
that is held invalid, void or unenforceable by a court of competent
jurisdiction.

(f) Any amendment or modification of the terms and conditions set forth herein
or any waiver of such terms and conditions must be agreed to in a writing signed
by each party hereto.

(g) This Agreement may be executed in one or more textually identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, shall have
the same effect as physical delivery of the paper document bearing the original
signature.

(h) Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each party hereto and its counsel cooperated and
participated in the drafting and preparation of this Agreement, and any and all
drafts relating thereto exchanged among the parties will be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party hereto that drafted or prepared it is of no application and is
hereby expressly waived by each of the parties, and any controversy over
interpretations of this Agreement will be decided without regard to events of
drafting or preparation.

(i) The headings set forth in this Agreement are for convenience of reference
purposes only and will not affect or be deemed to affect in any way the meaning
or interpretation of this Agreement or any term or provision of this Agreement

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative, as of the
date first above written.

 

THE COMPANY: NAVIGANT CONSULTING, INC. By:   /s/ Monica M. Weed Name:   Monica
M. Weed Title:  

Executive Vice President,

General Counsel and Secretary

 

SIGNATURE PAGE TO SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

EC PARTIES: ENGINE CAPITAL, L.P. By:   Engine Investments, LLC, its General
Partner

  By:   /s/ Arnaud Ajdler   Name:   Arnaud Ajdler   Title:   Managing Member
ENGINE CAPITAL MANAGEMENT, LP By:   Engine Investments, LLC, General Partner  
By:   /s/ Arnaud Ajdler   Name:   Arnaud Ajdler   Title:   Managing Member
ENGINE CAPITAL MANAGEMENT GP, LLC   By:   /s/ Arnaud Ajdler   Name:   Arnaud
Ajdler   Title:   Managing Member ENGINE JET CAPITAL, L.P. By:   Engine
Investments, LLC, its General Partner   By:   /s/ Arnaud Ajdler   Name:   Arnaud
Ajdler   Title:   Managing Member



--------------------------------------------------------------------------------

ENGINE AIRFLOW CAPITAL , L.P. By:     Engine Investments II, LLC, its General
Partner   By:   /s/ Arnaud Ajdler   Name:   Arnaud Ajdler   Title:   Managing
Member ENGINE INVESTMENTS, LLC   By:   /s/ Arnaud Ajdler   Name:   Arnaud Ajdler
  Title:   Managing Member ENGINE INVESTMENTS II, LLC   By:   /s/ Arnaud Ajdler
  Name:   Arnaud Ajdler   Title:   Managing Member ARNAUD AJDLER         /s/
Arnaud Ajdler



--------------------------------------------------------------------------------

Exhibit A

Form of Press Release



--------------------------------------------------------------------------------

Navigant Announces Agreement with Engine Capital

Targets Return of $175 Million Through Share Repurchase Program by the End of
2020

CHICAGO—May [X], 2018— Navigant (NYSE: NCI) today announced that it has entered
into an agreement with Engine Capital, L.P. (“Engine Capital”) to end its
current proxy contest. As part of the agreement, the Board has approved an
expansion of the Company’s share repurchase authorization to $175 million and
will target repurchasing shares in that amount by the end of 2020 as part of a
longer-term capital return program. The authorization replaces the previous
share repurchase authorization under which approximately $52 million remained as
of March 31, 2018. Engine Capital has agreed to withdraw its slate of director
nominees for election at the 2018 Annual Meeting of Shareholders, to vote for
all of Navigant’s director nominees, and to customary standstill and related
provisions.

“Today’s announcement reflects our continued confidence in the strength of our
free cash flow generation and further reinforces our ongoing commitment to
return capital to shareholders,” said Julie Howard, chairman and CEO of
Navigant. “In making the decision to expand our repurchase authorization to
further enhance shareholder value, the Board considered the interests of all of
our shareholders, including recent input the Board received from some of our
larger shareholders.”

“We appreciate the constructive dialogue we have had with Ms. Howard and the
Board. Over the last few months, Navigant has taken a number of
shareholder-friendly steps, including refreshment of its Board. Today’s
announcement represents another step in the right direction. We believe the
Company is now well-positioned to execute on its plan and enhance shareholder
value,” said Arnaud Ajdler, Managing Member of Engine Capital.

The complete agreement between Navigant and Engine Capital will be included as
an exhibit to the Company’s Current Report on Form 8-K, which will be filed with
the Securities and Exchange Commission (“SEC”). Additional details regarding the
2018 Annual Meeting of Shareholders will be included in the Company’s definitive
proxy materials, which will be filed with the SEC.

Jefferies LLC is serving as financial advisor and Sidley Austin LLP is serving
as legal advisor to Navigant. Olshan Frome Wolosky LLP is serving as legal
advisor to Engine Capital.

ABOUT NAVIGANT

Navigant Consulting, Inc. (NYSE: NCI) (“the Company”) is a specialized, global
professional services firm that helps clients take control of their future.
Navigant’s professionals apply deep industry knowledge, substantive technical
expertise, and an enterprising approach to help clients build, manage, and/or
protect their business interests. With a focus on markets and clients facing
transformational change and significant regulatory or legal pressures, the firm
primarily serves clients in the healthcare, energy, and financial services
industries. Across a range of advisory, consulting, outsourcing, and
technology/analytics services, Navigant’s practitioners bring sharp insight that
pinpoints opportunities and delivers powerful results. More information about
Navigant can be found at navigant.com.



--------------------------------------------------------------------------------

About Engine Capital

Engine Capital is a value-oriented special situations fund that invests both
actively and passively in companies undergoing changes.

Statements included in this press release which are not historical in nature are
forward-looking statements as defined in the Private Securities Litigation
Reform Act of 1995. Forward-looking statements may generally be identified by
words such as “anticipate,” “believe,” “may,” “could,” “intend,” “estimate,”
“expect,” “plan,” “outlook” and similar expressions. These statements are based
upon management’s current expectations and speak only as of the date of this
press release. The Company cautions readers that there may be events in the
future that the Company is not able to accurately predict or control and the
information contained in the forward-looking statements is inherently uncertain
and subject to a number of risks that could cause actual results to differ
materially from those contained in or implied by the forward-looking statements
including, without limitation: the execution of the Company’s long-term growth
objectives and margin improvement initiatives; risks inherent in international
operations, including foreign currency fluctuations; ability to make
acquisitions and divestitures; pace, timing and integration of acquisitions and
separation of divestitures; operational risks associated with new or expanded
service areas, including business process management services; impairments;
changes in accounting standards or tax rates, laws or regulations; management of
professional staff, including dependence on key personnel, recruiting,
retention, attrition and the ability to successfully integrate new consultants
into the Company’s practices; utilization rates; conflicts of interest;
potential loss of clients or large engagements and the Company’s ability to
attract new business; brand equity; competition; accurate pricing of
engagements, particularly fixed fee and multi-year engagements; clients’
financial condition and their ability to make payments to the Company; risks
inherent with litigation; higher risk client assignments; government
contracting; professional liability; information security; the adequacy of our
business, financial and information systems and technology; maintenance of
effective internal controls; potential legislative and regulatory changes;
continued and sufficient access to capital; compliance with covenants in our
credit agreement; interest rate risk; and market and general economic and
political conditions. Further information on these and other potential factors
that could affect the Company’s financial results are included under the “Risk
Factors” section of the Company’s Annual Report on Form 10-K for the year ended
December 31, 2016, and elsewhere in the Company’s filings with the Securities
and Exchange Commission (“SEC”), which are available on the SEC’s website or at
investors.navigant.com. The Company cannot guarantee any future results, levels
of activity, performance or achievement and undertakes no obligation to update
any of its forward-looking statements.



--------------------------------------------------------------------------------

IMPORTANT ADDITIONAL INFORMATION

This press release may be deemed to be solicitation material in connection with
the matters to be considered at the 2018 Annual Meeting of Shareholders of the
Company (the “2018 Annual Meeting”). The Company intends to file a definitive
proxy statement and a proxy card with the SEC in connection with the
solicitation of proxies from the Company’s shareholders. SHAREHOLDERS OF THE
COMPANY ARE STRONGLY ENCOURAGED TO READ THE PROXY STATEMENT, PROXY CARD AND ALL
OTHER DOCUMENTS FILED WITH THE SEC CAREFULLY AND IN THEIR ENTIRETY WHEN THEY
BECOME AVAILABLE AS THEY WILL CONTAIN IMPORTANT INFORMATION. Investors and
shareholders will be able to obtain a copy of the definitive proxy statement and
other relevant documents filed by the Company free of charge from the SEC’s
website at www.sec.gov. The Company’s shareholders will also be able to obtain a
copy of the definitive proxy statement and other relevant filed documents free
of charge by directing a written request to the Company’s Director of Investor
Relations at 150 North Riverside Plaza, Suite 2100, Chicago, Illinois 60606, or
from the investor relations section of the Company’s website at
investors.navigant.com.

The Company, its directors and certain of its executive officers are deemed to
be participants in the solicitation of proxies from Company shareholders in
connection with the 2018 Annual Meeting. Information regarding the names of the
Company’s directors and executive officers and their respective interests in the
Company by security holdings or otherwise is set forth in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2017, as amended on Form
10-K/A, filed with the SEC on April 30, 2018. To the extent holdings of such
participants in the Company’s securities are not reported or have changed since
the amounts described in the Company’s Annual Report, as amended, such changes
have been reflected on Initial Statements of Beneficial Ownership on Form 3 or
Statements of Change in Ownership on Form 4 filed with the SEC and available at
the Company’s website at investors.navigant.com. Additional details concerning
the nominees of the Company’s Board of Directors for election at the 2018 Annual
Meeting will be set forth in the definitive proxy statement and other materials
to be filed with the SEC in connection with the 2018 Annual Meeting.



--------------------------------------------------------------------------------

Exhibit B

Share Repurchase Program

$175,000,000 through December 31, 2020